Citation Nr: 1432542	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-42 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 50 percent disabling.  

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION


The Veteran served on active duty from August 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO).

During the pendency of the appeal, in May 2012 the RO increased the rating for PTSD from 30 percent to 50 percent, effective February 2012, the date of a VA examination.  The Veteran continued his appeal for a higher rating. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2011, the Board issued a decision that reopened and then denied on the merits a claim for service connection for a back disability.  The decision also granted an increase rating for PTSD from 30 percent to 50 percent for the period before February 2012, but denied a rating higher than 50 percent for the entire appeals period.  The Board also remanded a claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an Order dated in February 2014, the Court granted a Joint Motion for Remand and partially vacated the Board's decision for compliance with the instructions in the Joint Motion.  

The Joint Motion and Order did not disturb the Board's decision regarding service connection for the back, the increase from 30 percent to 50 percent for PTSD for the period before February 2012, or the remand for the TDIU claim.

In a written submission in December 2012, the Veteran appears to be seeking service connection for diabetes mellitus and a skin disability, both to include as a result of Agent Orange exposure.

The issues of service connection for diabetes mellitus and service connection for a skin disability, both to include as a result of Agent Orange exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for a Remand and Court Order has directed the Board to ensure all VA medical records are associated with the file.  Rating decisions from June 2011 and December 2011 refer to review of VAMC records on line from the Tuscaloosa VAMC to May 2011 and December 2011 respectively and the Birmingham VAMC to March 2011 and October 2011 respectively.  The Tuscaloosa VAMC records in the file end August 2010.  The Birmingham VAMC records end in December 2005.  Thus, there are no medical records at least for the period from August 2010 onward even though the RO has indicated the Veteran has been seen at the Tuscaloosa VAMC.  Moreover, there appear to be gaps in the medical records that have been associated with the files such as any treatment at Tuscaloosa VAMC from December 2007 to March 2008 and June 2009 to February 2010.  Likewise, there are no Birmingham VAMC medical records for the period from December 2005 to December 2011.  

Accordingly, the Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from both the Tuscaloosa VAMC and the Birmingham VAMC from September 2005 to the present should be requested to ensure that the Board has all relevant VAMC records.

As to the TDIU claim, the Board's June 2013 decision noted that the Board found that the record reasonably raises the issue of total disability based upon individual unemployability under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and remanded the issue for further development.  To date, it does not appear that the remand directives regarding TDIU have been accomplished.  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  Therefore, the TDIU claim is again remanded for compliance with the Board's prior remand directives.

Accordingly, the case is REMANDED for the following action:


1.  Send to the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

2.  Obtain all VA medical records of treatment of the Veteran at the Birmingham, Alabama VAMC and the Tuscaloosa, Alabama VAMC, and associated outpatient clinics from September 2005 to the present and associate the records with the file.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.
 
3.  After the foregoing development is completed, the Veteran should be provided a VA examination to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).
 
4.  If the evidence from the examination or other evidence demonstrates that the Veteran is unemployable due to service-connected disabilities, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating.
 
5. After the foregoing development is completed, adjudicate the claim for a rating higher than 50 percent for PTSD and the claim of entitlement to TDIU.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



